DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure
statement is being considered by the examiner.

Response to Amendment
Applicant's amendment to claim 21 filed 02/28/2022 has overcome the claim objection previously set forth in the Non-Final Office Action.

Response to Arguments
Applicant’s arguments, see remarks on pages 6-9, filed 02/28/2022, with respect to claims 1, 15 and 22 have been fully considered but they are not persuasive. 
As to claim 1 and claim 15, Applicant agrees that “Amihood fails to disclose wherein the evaluation circuit is configured to detect vital functions of a plurality of persons including the person based on the signal from the radar circuit.”; however, Applicant argues that Brown fails to disclose the detection of vital functions of a plurality of persons. The examiner respectfully disagrees. As to claim 1 and claim 15, Brown discloses in paragraph 0025, “In certain vital signs, or a combination thereof to an offsite location. In certain embodiments, the method further comprises monitoring multiple patients simultaneously.” Therefore, it is understood that Brown detects the vital signs of a plurality of persons when monitoring multiple patients simultaneously as monitoring entails the transmission of “patient's location, movement, position, vital signs, or a combination thereof to an offsite location”. Additionally, Brown discloses in paragraph 00184, “In general, in some aspects, a method for monitoring at least one entity (a single patient, and/or several patients, for example) based on movement includes transmitting a stepped-frequency radar signal from a first location and detecting reflections of the transmitted signal with an antenna… The method additionally may include analyzing the generated data to determine information associated with the entity or entities.” The use of stepped-up frequencies in radar technology is used to detect movements such as breathing and therefore, this paragraph also support paragraph 0025 in highlighting the feature of Brown of detecting the vital signs of a plurality of patients. Therefore, the examiner respectfully disagrees to the applicant’s argument that Brown fails to disclose the detection of vital functions of a plurality of persons as this is clearly disclosed by Brown in the paragraphs cited above. 
As to Claim 22, see remarks on page 7, Applicant argues that Amihood fails to disclose the identification of “a type of living being”. The claim language recited in claim 22 states precisely, “identify a type of living being based on the vital function”. The BRI of this feature of claim 22 merely states that a type of living being (human being) is identified based on the vital function. Brown already discloses this feature when it states that the vital signs of a patient (a The claim language here does not state that multiple types of different types of living beings are being detected and discriminated based on the vital signs. Paragraph 48 from Amihood was used to reject this limitation and still stands. Going back to this citation, paragraph 48 recites, “Different triggers that are defined within the radar pipelines 310 cause the power management module 220 to switch between any two power modes 302. The triggers may be associated with a detected activity within the surrounding environment. Different types of activities can include a change in a quantity of users within the external environment, a change in a type of motion performed by a user 108, a change in a distance to the user 108, a change in a velocity of a motion performed by the user 108, a change in a reflected signal strength associated with the user 108.” Here we can see that changes in motion associated with a “user” is detected. The “user” here are “a type of living being” and motion (vital signs as disclosed by Brown) of this “type of living being” is used to identify the patient (a human being). Therefore, the detection of a user (human being) fulfills the requirements of the limitations and BRI of “identifying a type of living being based on the vital function”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amihood (US 20180329050 A1) in view of Brown (WO 2012158840 A1).

Regarding claim 1, Amihood discloses 
A display control device (Fig. 2-1, element 102 - “Radar System”), comprising: 
a radar circuit (Fig. 2-1, elements 212 and 214 - “Antenna Array” and “Transceiver”), and 
an evaluation circuit (Fig. 2-1, element 216- “Processor” and Paragraph 0040, “The processor 216 can be implemented as a digital signal processor, a controller, an application processor (e.g., the application processor 202), a special-purpose processor configured to manage power consumption, or some combination thereof.)
Amihood further discloses, 
and control a power consumption of a display based on the detected [vital function] (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.). 
Amihood further discloses, 
and to control the power consumption of the display based on the [vital functions] of the plurality of persons (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.” and Paragraph 0031 “In the aware environment 110-2, the user 108 is looking at or interacting with the computing device 104 and another user is facing the computing device 104.” and Paragraph 0043, “The high-power processor 216-2 may process data for high-profile radar-based applications 206, such as gesture recognition, and provide accurate, high-resolution data through the resolution of angular ambiguities or distinguishing of multiple users 108.”; therefore, the power consumption is controlled based on the activity of a plurality of persons).

However, Amihood fails to disclose, the evaluation circuit configured to detect a vital function of a person based on a signal from the radar circuit. Amihood also fails to disclose, and detect 

Brown (WO 2012158840 A1) discloses,  
an evaluation circuit (Paragraph 0059, “The receiver 170 is coupled to a signal processor 175 that processes received RF signals from the receiving antenna 160.”) configured to: 
detect a vital function of a person based on a signal from the radar circuit (Paragraph 0048, “The reflected portion of the signal may exhibit a frequency shift detectable by the device at multiple receivers. The device receives and processes the reflected signal from the receivers, and may determine a presence in three spatial dimensions of one or more entities (the patient, the hospital bed, a nurse in the room). The device may not only be used to detect the presence of an individual remotely based on subtle movement, such as breathing, but it may also be used to monitor that breathing or other vital signs, e.g. by determining the breathing rate (respiratory rate) from that subtle movement”), 
and detect vital functions of a plurality of persons including the person based on the signal from the radar circuit (Paragraph 0025, “In certain embodiments, the method further comprises transmitting said patient's location, movement, position, vital signs, or a combination thereof to an offsite location. In certain embodiments, the method further comprises monitoring multiple patients simultaneously.” and Paragraph 0048, “The device receives and processes the reflected signal from the receivers, and may determine a presence in three spatial dimensions of one or more entities (the patient, the hospital bed, a nurse in the room). The device may not only be used to detect the presence of an individual remotely based on subtle movement, such as breathing, but it may also be used to monitor that breathing or other vital signs, e.g. by determining the breathing rate (respiratory rate) from that subtle movement.”)

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with Brown to incorporate radar technology to detect vital signs such as breathing rate. Additionally, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with Brown to incorporate radar technology to detect vital signs such as breathing rate of a plurality of persons including the person based on the signal from the radar circuit. Both Amihood and Brown are considered analogous arts as they both utilize radar technology to sense the presence of one or more persons and their movements in a room. Both arts contain a processing unit (evaluation circuit) to process the signals and determine movement based on those signals. Amihood discloses the use of radar technology to determine whether a person is sleeping when it recites in paragraph 0033, “The radar system 102 can also determine change the operational state of these components based on a motion of the user (e.g., whether or not the user 108 is asleep or otherwise preoccupied”. There are various methods known in the art to determine whether a person is sleeping using radar technology. Determining their breathing rate using the transmission of stepped-frequency radar signals as disclosed by Brown is known in the art as one method to determine whether a person is sleeping. Additionally Amihood discloses, that the movement and orientation of multiple people in a room can be detected and used to control power consumption of a device when it recites in paragraph 0043, “The high-power processor 216-2 may process data for high-profile radar-based applications 206, such as gesture recognition, and provide accurate, high-resolution data through the resolution of angular ambiguities or distinguishing of multiple users 108.” There are various methods known in the art to determine the distinguishing of multiple users using radar technology, including by determining the vital signs of the multiple users. Determining their breathing rate using the transmission of stepped-frequency radar signals as disclosed by Brown is known in the art as one method to determine how to distinguish between multiple people. Brown discloses the use of determining vital signs of a plurality of people in a room to monitor their status (such as their breathing rate). Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with Brown to incorporate the use of radar to determine vital signs of a plurality of persons such as breathing rate as a detected activity in order to control the power consumption of a display. Such a design incorporation of Brown into the features of Amihood would lead to a more efficient and optimized system. 

Regarding claim 2 (as applied to claim 1 where Amihood as modified by Brown discloses the claimed invention), Amihood further discloses 
wherein the evaluation circuit (Fig. 2-1, element 216- “Processor”) is further configured to: detect movement of the person (Paragraph 0053, “The pre-presence pipeline 310-1 may also utilize the low-power processor 216-1 to monitor the environment and detect motion, which may be indicative of a presence of the user 108.”) based on the signal from the radar circuit (Paragraph 0074, “At 904, the received radar signals are processed to detect an activity within an external environment. The processor 216 or the application processor 202, for example, may process the received radar signals to detect (e.g., determine or identify) an activity within an external environment), and control power consumption of the display based on the detected movement (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.).  

Regarding claim 3 (as applied to claim 2 where Amihood as modified by Brown discloses the claimed invention), Amihood further discloses 
wherein the evaluation circuit further configured to trigger detecting the vital function by detecting the movement of the person (Paragraph 0054, “As the user 108 moves around in the environment, if the user 108 comes within a specified range to the computing device 104, the presence pipeline 310-2 triggers the awareness pipeline 310-3.” And Paragraph 0055, “At 506, the awareness pipeline 310-3 tracks and monitors a location or motion of at least one appendage of the user 108 using a medium-high duty cycle 304 associated with the power mode 302-3. Although the user 108 is near the computing device 104, the user 108 may be relatively motionless or performing other tasks that are not associated with the computing device 104.”).   

Regarding claim 4 (as applied to claim 1 where Amihood as modified by Brown discloses the claimed invention), Amihood further discloses 
wherein the evaluation circuit is configured to control the power consumption of the display by reducing the power consumption of the display when the vital function indicates that the person is sleeping (Paragraph 0032, “Based on the type of environment, the radar system 102 can switch between different power modes that enable the radar system 102 to adjust power consumption and responsiveness. For example, the radar system 102 can operate in a low-power mode that is characterized by a low-duty cycle (e.g., slow update rate) in the idle environments 106-1 and 106-2.” (106-2 is when user is sleeping) and Paragraph 0033, “In addition to the use of the multiple power modes, the radar system 102 can also conserve power by turning other components within the computing device on or off based on the external environment. For example, if the computing device 104 is playing music via speakers and the user 108 walks away, the radar system 102 can switch the speakers to an off-state to conserve power until the user 108 returns. As another example, a camera sensor can remain in an off-state until the radar system 102 determines the user 108 is within a predetermined distance. Other example components for which the radar system 102 can switch on or off to conserve include a global positioning system, a wireless communication transceiver, a display, a gyroscope, or an accelerometer”).  

Regarding claim 5 (as applied to claim 4 where Amihood as modified by Brown discloses the claimed invention), Amihood further discloses 
(Paragraph 0033, “Other example components for which the radar system 102 can switch on or off to conserve include a global positioning system, a wireless communication transceiver, a display, a gyroscope, or an accelerometer”) to a first low power mode when the vital function indicates that the person is sleeping (Paragraph 0032, “Based on the type of environment, the radar system 102 can switch between different power modes that enable the radar system 102 to adjust power consumption and responsiveness. For example, the radar system 102 can operate in a low-power mode that is characterized by a low-duty cycle (e.g., slow update rate) in the idle environments 106-1 and 106-2.” [106-2 is when user is sleeping]) and to a second low power mode different from the first low power mode when the signal from the radar circuit indicates that no person is in front of the display (Paragraph 0033, “ In addition to the use of the multiple power modes, the radar system 102 can also conserve power by turning other components within the computing device on or off based on the external environment. For example, if the computing device 104 is playing music via speakers and the user 108 walks away, the radar system 102 can switch the speakers to an off-state to conserve power until the user 108 returns. As another example, a camera sensor can remain in an off-state until the radar system 102 determines the user 108 is within a predetermined distance. Other example components for which the radar system 102 can switch on or off to conserve include a global positioning system, a wireless communication transceiver, a display, a gyroscope, or an accelerometer.”).  

Regarding claim 6, (as applied to claim 5 where Amihood as modified by Brown discloses the claimed invention), Amihood further discloses 
wherein the evaluation circuit is configured to set the device including the display to the first low power mode by reducing the power consumption of the display and disabling an audio output of the device (Paragraph 0033, “ In addition to the use of the multiple power modes, the radar system 102 can also conserve power by turning other components within the computing device on or off based on the external environment. For example, if the computing device 104 is playing music via speakers and the user 108 walks away, the radar system 102 can switch the speakers to an off-state to conserve power until the user 108 returns. As another example, a camera sensor can remain in an off-state until the radar system 102 determines the user 108 is within a predetermined distance. Other example components for which the radar system 102 can switch on or off to conserve include a global positioning system, a wireless communication transceiver, a display, a gyroscope, or an accelerometer.”), and wherein the evaluation circuit is INF 2018 P 50985 US-28-configured to set the device including the display to the second low power mode (Paragraph 0033, “In addition to the use of the multiple power modes, the radar system 102 can also conserve power by turning other components within the computing device on or off based on the external environment.”)  by reducing the power consumption of the display and maintaining the audio output of the device enabled (Paragraph 0076, “ At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth. If the radar system 102 is embedded within the computing device 104, the power can also be adjusted by adjusting the power consumption of the radar system 102, as described at 906”).  

Regarding claim 7 (as applied to claim 4 where Amihood as modified by Brown discloses the claimed invention), Amihood further discloses 
wherein the evaluation circuit is further configured to cause the display (Paragraph 0028, “In another aspect, the radar system can cause other components within the electronic device to switch to an off-state based on detected activity within an external environment. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.”) to revert to a normal mode of operation when the vital function indicates that the person has woken up (Paragraph 0032, “Upon detecting a change in the environments 106-1 or 106-2 (e.g., the user 108 approaching the computing device 104 or waking up), the radar system 102 switches to a middle-power mode whose update rate enables the radar system 102 to actively track the user 108.”).  

Regarding claim 10 (as applied to claim 1 where Amihood as modified by Brown discloses the claimed invention), Amihood further discloses  
wherein the radar circuit is configured to operate in regular or irregular intervals (Paragraph 0042, “By turning these components on or off, the power management module 220 enables the radar system 102 to quickly switch between active and inactive operational states and conserve power during various inactive time periods. These inactive time periods may be on the order of microseconds (μs), milliseconds (ms), or seconds (s).”).  

Regarding claim 11, the combination of Amihood and Brown discloses, the display control device of claim 1, however, Amihood fails to disclose wherein the evaluation circuit is further configured to control the display to display the detected vital function wherein the evaluation circuit is further configured to control the display to display the detected vital function. 
Brown discloses, 
wherein the evaluation circuit is further configured to control the display to display the detected vital function (Paragraph 0054, “The processed data indicates movement reflective of both breathing and running. In some implementations, the device 110 provides indications of detected moving objects by lighting separate lights or providing other types of visual indicators. In other implementations, the device 110 can provide the results of the scan on a display screen 119 along with various information determined by processing”.)

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with Brown to incorporate radar technology to detect vital signs such as breathing rate and to control the display to display those vital signs onto the display/screen. Both Amihood and Brown are considered analogous arts as they both utilize radar technology to sense the presence of a person and their movements in a room. Both arts contain a processing unit (evaluation circuit) to process the signals and determine movement based on those signals. Amihood discloses an invention to detect the presence and movement of objects in a room and to control a display based on those detections; however, it does not disclose the displaying of those detections onto the display. Brown discloses the sensing of subtle movements of a person such as breathing rate using radar and discloses that those results can be displayed on a screen. Therefore, it would have been obvious to someone in the art prior to the effective filing date if the invention to modify Amihood with Brown to not only be able to detect vital signs using radar but to also display those vital signs onto the display. This would create a more optimal system.  

Regarding claim 12, the combination of Amihood and Brown discloses, the display control device of claim 1, however, Amihood fails to disclose wherein the vital function comprises a heartbeat of the person or a breathing rate of the person. 
Brown discloses  
wherein the vital function comprises a heartbeat of the person or a breathing rate of the person (Paragraph 00198, “In some embodiments, by processing and sensing very small Doppler shifts in a reflected signal, a central processing unit can detect and determine accurate and repeatable real-time measurements of patient physiological variables including, for example, a patient's vital signs. Vital signs as used herein include one or more of the following: heart rate, heart rhythm, breathing rate and breathing rhythm. In some embodiments, both macro and micro motions can be detected simultaneously using various processing algorithms and characteristics of the transmitted signals.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with Brown to incorporate radar technology to detect vital signs such as the heartbeat or breathing rate of a person. Both Amihood and Brown are considered analogous arts as they both utilize radar technology to sense the presence of a person and their movements in a room. Both arts contain a processing unit (evaluation circuit) to process the signals and determine movement based on those signals. Amihood discloses an invention to detect the presence and movement of objects in a room and to control power consumption of devices based on those detections; however, it does not disclose the detection of subtle movements such vital signs including the breathing or the heartbeat of a person as the detected movement to control a computing device. Brown discloses the sensing of subtle movements of a person based on breathing rate using radar technology. Therefore, it would have been obvious to someone in the art prior to the effective filing date if the invention to modify Amihood with Brown to detect vital signs such as the heartbeat or the breathing rate of a person using radar and to use that detected activity to control power consumption of a computing device. 

Regarding claim 13, (as applied to claim 1 where Amihood as modified by Brown discloses the claimed invention), Amihood further discloses 
wherein the evaluation circuit is further configured to identify a type of living being based on the vital function (Paragraph 0048, “Different triggers that are defined within the radar pipelines 310 cause the power management module 220 to switch between any two power modes 302. The triggers may be associated with a detected activity within the surrounding environment. Different types of activities can include a change in a quantity of users within the external environment, a change in a type of motion performed by a user 108, a change in a distance to the user 108, a change in a velocity of a motion performed by the user 108, a change in a reflected signal strength associated with the user 108.”), and to control the display based on the identified type of living being (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.).  

Regarding claim 14 (as applied to claim 1 where Amihood as modified by Brown discloses the claimed invention), Amihood further discloses
An entertainment system, comprising the display control device of claim 1 (Paragraph 0034, “In more detail, consider FIG. 2-1, which illustrates the radar system 102 as part of the computing device 104. The computing device 104 is illustrated with various non-limiting example devices including a desktop computer 104-1, a tablet 104-2, a laptop 104-3, a television 104-4, a computing watch 104-5, computing glasses 104-6, a gaming system 104-7, a microwave 104-8, and a vehicle 104-9.”; a television is an entertainment system), and the display controlled by the display control device (Paragraph 0054 “Due to a proximity of the user 108, the presence pipeline 310-2 may also activate a display 508 on the computing device 104 or turn on other sensors 510 that may be utilized by the computing device 104.”).  

Regarding claim 15, the same analysis and cited section for corresponding apparatus claim 1 is applied. 

Regarding claim 16, the same analysis and cited section for corresponding apparatus claim 2 is applied. 

Regarding claim 17, the same analysis and cited section for corresponding apparatus claim 4 is applied. 

Regarding claim 18, the same analysis and cited section for corresponding apparatus claim 5 is applied. 

Regarding claim 19, the same analysis and cited section for corresponding apparatus claim 6 is applied. 

Regarding claim 21, the same analysis and cited section for corresponding apparatus claim 10 is applied. 

Regarding claim 22, Amihood discloses
A display control device (Fig. 2-1, element 102 - “Radar System”), comprising: 
a radar circuit (Fig. 2-1, elements 212 and 214 - “Antenna Array” and “Transceiver”), and 
(Fig. 2-1, element 216- “Processor” and Paragraph 0040, “The processor 216 can be implemented as a digital signal processor, a controller, an application processor (e.g., the application processor 202), a special-purpose processor configured to manage power consumption, or some combination thereof.)
identify a type of living being based on the [vital function] (Paragraph 0048, “Different triggers that are defined within the radar pipelines 310 cause the power management module 220 to switch between any two power modes 302. The triggers may be associated with a detected activity within the surrounding environment. Different types of activities can include a change in a quantity of users within the external environment, a change in a type of motion performed by a user 108, a change in a distance to the user 108, a change in a velocity of a motion performed by the user 108, a change in a reflected signal strength associated with the user 108.”; therefore, “a type of living being” is identified as “a user” (i.e. human being) based on a detected activity), and 
control a power consumption of a display based on the detected [vital function] and based on the identified type of living being (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth”; therefore, the power consumption of the display is based on the detected activity of a user and a user is a type of living being (i.e. human being).  

However, Amihood fails to disclose, the evaluation circuit configured to detect a vital function of a person based on a signal from the radar circuit.

Brown (WO 2012158840 A1) discloses,  
an evaluation circuit (Paragraph 0059, “The receiver 170 is coupled to a signal processor 175 that processes received RF signals from the receiving antenna 160.”) configured to: 
detect a vital function of a person based on a signal from the radar circuit (Paragraph 0048, “The reflected portion of the signal may exhibit a frequency shift detectable by the device at multiple receivers. The device receives and processes the reflected signal from the receivers, and may determine a presence in three spatial dimensions of one or more entities (the patient, the hospital bed, a nurse in the room). The device may not only be used to detect the presence of an individual remotely based on subtle movement, such as breathing, but it may also be used to monitor that breathing or other vital signs, e.g. by determining the breathing rate (respiratory rate) from that subtle movement”). Additionally, Brown also discloses, identify a type of living being based on the vital function (Paragraph 0048, “The device receives and processes the reflected signal from the receivers, and may determine a presence in three spatial dimensions of one or more entities (the patient, the hospital bed, a nurse in the room). The device may not only be used to detect the presence of an individual remotely based on subtle movement, such as breathing, but it may also be used to monitor that breathing or other vital signs, e.g. by determining the breathing rate (respiratory rate) from that subtle movement.”; therefore, “a type of living being” is identified as “a patient” (i.e. human being) based on the detected vital signs)

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with Brown to incorporate radar technology to detect vital signs such as breathing rate. Additionally, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with Brown to incorporate radar technology to identify a type of living being based on the vital function. Both Amihood and Brown are considered analogous arts as they both utilize radar technology to sense the presence of one or more persons and their movements in a room. Both arts contain a processing unit (evaluation circuit) to process the signals and determine movement based on those signals. Amihood discloses the use of radar technology to determine whether a person is sleeping when it recites in paragraph 0033, “The radar system 102 can also determine change the operational state of these components based on a motion of the user (e.g., whether or not the user 108 is asleep or otherwise preoccupied”. There are various methods known in the art to determine whether a person is sleeping using radar technology. Determining their breathing rate using the transmission of stepped-frequency radar signals as disclosed by Brown is known in the art as one method to determine whether a person is sleeping. Additionally Amihood discloses, the detection of changes in motion associated with a “user”. The “user” here are “a type of living being” and motion (vital signs as disclosed by Brown) of this “type of living being” is used to identify the user (a human being). Therefore, the detection of a user (human being) fulfills the requirements of the limitation and BRI of “identifying a type of living being”. Brown also discloses this feature when it states that the vital signs of a patient (a type of living being, i.e. human being) is detected. Therefore, the type of living being (i.e. human being) is being identified based on detected vital functions and fulfills the requirements of the limitation as only one type of living being needs to be identified when interpreting the claim language of this feature. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Amihood with Brown to incorporate the use of radar to determine vital signs of a of person such as breathing rate as a detected activity in order to control the power consumption of a display. Additionally, the detection of motion/vital signs of a user/patient fulfills the requirements of identifying a type of living being based on the motion/vital signs. Such a design incorporation of Brown into the features of Amihood would lead to a more efficient and optimized system. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amihood (US 20180329050 A1) in view of Brown (WO 2012158840 A1) further in view of Philips (EP 2263530 A1).

Regarding claim 8, the combination of Amihood and Brown disclose the display control device of claim 1; however, they fail to disclose, wherein controlling the power consumption comprises one or more of controlling a brightness of the display, controlling an on/off state of the display, controlling a contrast of the display, controlling color saturation of the display, or controlling a backlight of the display. 
Philips discloses, 
(Paragraph 0032, “In another specific embodiment of the invention the lowering of the power consumption comprises lowering and/or shutting down the audio signal and/or lowering and/or shutting down the video signal of at least one device of the arrangement of devices. Preferably, "lowering of the audio signal" means decreasing the volume of the audible audio signal, i.e. a lowering of the sound playback level and/or decreasing the level of the audio signal, i.e. decreasing the numeric values of the audio signal. Furthermore, "lowering of the video signal" preferably means a decrease in the brightness and/or luminescence of the visible video signal produced by the display device used to visualize the video signal and/or decreasing the level of the video signal, i.e. decreasing the numeric values of the video signal.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Amihood and Brown with Philips to incorporate the controlling of the power consumption of the display to comprise the controlling of the brightness of the display.  Both Amihood and Brown are considered analogous arts as they both utilize radar technology to sense the presence of a person and their movements in a room. Philips is also considered analogous art as it discloses an intelligent power-saving device which uses sensors to determine the sleep patterns of people to control the power consumption, including the brightness of the display, of a device according to the detection of a person’s sleep pattern. Amihood already discloses the controlling of a display according to the movements of users in a room and it would have been obvious to someone in the art to incorporate the controlling of the display to include the changing of the brightness of the display in response to the detected activity. This would lead to more efficient system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 20170052596 A1) is considered analogous prior art as it discloses the invention of a detector which uses micro-doppler feature extraction to determine a gesture based on the extraction. The disclosed invention can be incorporated into a mobile phone to provide a power control mechanism for the phone by recognizing user gestures and executing control commands based on those gestures. 

Lim (US 20200249346 A1) is considered analogous prior art as it discloses an electronic device which uses an audio signal of a specified frequency band to determine the proximity state of an external object from an electronic device. The disclosed invention can calculate heart rate and can turn off a screen of a display to reduce power consumption based on the proximity of the user. 
Border (US 20160133201 A1) is considered analogous prior art as it discloses the use of micro doppler target tracking to detect the heart rate of a user and to control aspects of a worn electronic device based on the detected heart rate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648